Exhibit 10.7


nrgex107image1.jpg [nrgex107image1.jpg]    
NRG ENERGY, INC. LONG-TERM INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT GRANT
____________________________________________________


%%FIRST_NAME%-% %%LAST_NAME%-%
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%

Congratulations on your selection as a Participant under the NRG Energy, Inc.
Amended and Restated Long-Term Incentive Plan (the “Plan”). You have been chosen
to receive Restricted Stock Units (“RSUs”) under the Plan. This Notice of
Restricted Stock Unit Grant (the “Grant Notice”) and the attached Restricted
Stock Unit Agreement (collectively referred to as the “Agreement”) constitute an
agreement between you and NRG Energy, Inc. (the “Company”) pursuant to Section 8
of the Plan. In the event of any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Agreement. Capitalized terms used but not
defined in this Agreement shall have the meaning assigned to them in the Plan.
You are sometimes referred to as the “Participant” in this Agreement.
%%FIRST_NAME%-% %%LAST_NAME%-% is hereby granted RSUs as follows:


Date of Grant:
%%OPTION_DATE,’Month DD, YYYY’%-%
Vesting Commencement Date:
Date of Grant
Vesting Period:
Please refer to Section 2 of this Agreement
Total Number of RSUs:
%%TOTAL_SHARES_GRANTED,’999,999,999’%-%



Subject to Section 8 of this Agreement, if you do not remain an employee of the
Company at all times during the Vesting Period, this Award shall terminate, and
you will not be entitled to any Common Stock underlying the RSUs or any dividend
equivalents that may have accrued with respect thereto.


If you disagree with any of the terms of this Award or choose not to accept this
Award, please contact Peter Johnson at xxx-xxx-xxxx within 45 days of the Date
of Grant. Otherwise, you will be deemed to have accepted this Award under the
terms and conditions set forth in this Agreement and the Plan.







--------------------------------------------------------------------------------






nrgex107image2.jpg [nrgex107image2.jpg]NRG ENERGY, INC. LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
____________________________________________________
This Restricted Stock Unit Agreement, dated as of the Date of Grant set forth in
the Notice of Restricted Stock Unit Grant (the “Grant Notice,” and together with
this Restricted Stock Unit Agreement, the “Agreement”) to which this Agreement
is attached, is made between NRG Energy, Inc. (the “Company”) and the
Participant, as set forth in the Grant Notice. The Grant Notice is included in,
and made part of, this Agreement.
1.
Grant of RSUs

Subject to the provisions of this Agreement and the provisions of the NRG
Energy, Inc. Amended and Restated Long-Term Incentive Plan (the “Plan”), the
Company hereby grants to the Participant the number of Restricted Stock Units
(“RSUs”) set forth in the Grant Notice.
2.
Vesting Schedule

Provided that you have been continuously employed by the Company during the
vesting period, the RSUs will vest one-third each year beginning on the first
anniversary of the Date of Grant. For the avoidance of doubt, the vesting period
for the second and third portions of the RSUs begins when the previous one-third
portion of the RSUs has completed vesting.
3.
Conversion of RSUs and Issuance of Shares

As soon as reasonably practicable following vesting of the RSUs, subject to
satisfaction of applicable tax withholding obligations in accordance with
Section 12(g), the Company shall cause to be paid to the Participant one (1)
share of NRG Energy, Inc. Common Stock for each RSU that vests on such vesting
date, provided, however, that if the Participant incurs a Termination of Service
as described in Section 8, then such payment shall be made within sixty (60)
days after the vesting date described in the applicable subsection of Section 8,
and, in accordance with Section 12(g), the Fair Market Value of the RSUs shall
be determined as of such vesting date, less applicable taxes.
Notwithstanding the foregoing provisions of this Section 3 to the contrary, if
at the time of the Participant’s separation from service within the meaning of
Code Section 409A, the Participant is a “specified employee” within the meaning
of Code Section 409A, any payment hereunder that constitutes a “deferral of
compensation” under Code Section 409A and that would otherwise become due on
account of such separation from service, shall be delayed, and payment shall be
made in full upon the earlier of (a) a date during the thirty-day period
commencing six (6) months and one (1) day following such separation from service
and (b) the date of the Participant’s death.
4.
Dividend Equivalent Rights

Cash dividends on shares of Common Stock issuable hereunder shall be credited to
a dividend book entry account on behalf of the Participant with respect to each
RSU granted to the Participant; provided that such cash dividends shall be
deemed to be reinvested in shares of Common Stock immediately following the time
declared at the then Fair Market Value of the Common Stock and shall vest and be
paid at the same time that the shares of Common Stock underlying the RSUs vest
and are delivered to the Participant in accordance with the provisions hereof.
Stock dividends on shares of Common Stock issuable hereunder shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant; provided that such stock dividends shall
vest and be paid at the same time that the shares of Common Stock underlying the
RSUs vest and are delivered to the Participant in accordance with the provisions
hereof. Notwithstanding the foregoing, in the event that there are insufficient
shares of Common Stock available in the Plan to settle the accrued dividends in
shares of Common Stock, such shares of Common Stock shall be settled in cash in
an amount equal to the Fair Market Value of such shares of Common Stock at the
time of settlement. Except as otherwise provided herein, the Participant shall
have no rights as a stockholder with respect to any shares of Common Stock
underlying any RSU unless and until the Participant has become the holder of
record of such shares.





--------------------------------------------------------------------------------




5.
Transfer of RSUs

Unless otherwise permitted by the Committee or Section 14 of the Plan, the RSUs
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than pursuant to a will or the laws of descent and
distribution. Any attempted disposition in violation of this Section 5 and
Section 14 of the Plan shall be void.
6.
Status of Participant

The Participant shall not be, and, except as otherwise provided herein, shall
not have rights as, a stockholder of the Company with respect to any of the
shares of Common Stock subject to this Award, unless the Award has vested and
shares of Common Stock underlying the RSUs have been issued and delivered to the
Participant. The Company shall not be required to issue or transfer any
certificates for shares of Common Stock upon vesting of the Award until all
applicable requirements of law have been complied with and such shares have been
duly listed on any securities exchange on which the Common Stock may then be
listed.
7.
No Effect on Capital Structure

This Award shall not affect the right of the Company or any Subsidiary to
reclassify, recapitalize or otherwise change its capital or debt structure or to
merge, consolidate, convey any or all of its assets, dissolve, liquidate,
windup, or otherwise reorganize.
8.
Expiration and Forfeiture of Award

This Award shall vest and/or expire in the circumstances described in this
Section 8. As used herein, “Termination of Service” means termination of a
Participant’s employment by, or service to, the Company, including any of its
Subsidiaries.
(a)
Death

Upon a Termination of Service by reason of death, the Award shall vest in full
and the Common Stock underlying the RSUs shall be issued and delivered to the
Participant's legal representatives, heirs, legatees, or distributees in
accordance with Section 3.
(b)
Retirement

Upon a Termination of Service in the event of Retirement, the Award shall
continue to vest according to the vesting schedule; provided that Retirement
occurs more than twelve (12) months following the Date of Grant. Upon vesting,
the Award shall be issued and delivered to the Participant in accordance with
Section 3.
(c)
Disability

Upon a Termination of Service as a result of Disability, the Award shall vest in
full, and the Common Stock underlying the RSUs shall be issued and delivered to
the Participant in accordance with Section 3.
(d)
Change in Control

Notwithstanding anything in this Section 8 to the contrary, if the Company
terminates the Participant’s employment without Cause in connection with a
Change in Control, the RSUs shall vest in full immediately upon the later of
such Change in Control or such termination of employment.  Upon vesting, the
Award shall be issued and delivered to the Participant in accordance with
Section 3. The Company’s termination of the Participant’s employment may be
treated as being in connection with a Change in Control only if such termination
occurs during the period beginning six (6) months prior to the Change in Control
and ending twenty-four (24) months following the Change in Control.
(e)
Eligible Termination

Upon a Termination of Service by reason of an Eligible Termination (as defined
below), the number of RSUs that shall vest and be delivered to the Participant
shall be the pro-rated percentage of the total number of RSUs awarded that is
equal to the percentage of time during the aggregate vesting period for all RSUs
awarded that the Participant was actually continuously employed by the Company
(the “Pro-Rated Award”). The Pro-Rated Award shall vest on the fifteenth (15th)
day of the





--------------------------------------------------------------------------------




month that follows the month in which the Release (as defined below) becomes
irrevocable; provided, that in the event the aggregate consideration and
revocation period applicable to the Release spans two (2) calendar years,
vesting of the Pro-Rated Award shall occur in the second calendar year.
Notwithstanding the foregoing, in the event the Release becomes irrevocable in
December, the Pro-Rated Award shall vest on December 31. Upon vesting, the
Pro-Rated Award shall be issued and delivered to the Participant in accordance
with Section 3.
For purposes of this Section 8(e), “Eligible Termination” means an involuntary
Termination of Service in connection with the sale of a business segment,
restructuring or reduction in workforce. In order to be deemed an Eligible
Termination, the Participant must execute and not revoke a general release of
claims in favor of the Company in a form and with terms and conditions drafted
by and acceptable to the Company, which is executed, and not revoked, by the
Participant as a condition to receiving the benefit described herein (the
“Release”). For the avoidance of doubt: (i) an involuntary Termination of
Service by reason of a Change in Control, Cause, death, or Disability is not an
Eligible Termination and (ii) in the event an Eligible Termination occurs and
the Participant also meets the requirements for Retirement, the Award shall vest
in accordance with Section 8(b).
(f)
Termination of Service other than as a result of Death, Retirement, Disability,
Change in Control or Eligible Termination

Upon a Termination of Service by any reason other than death, Retirement,
Disability, Eligible Termination or in connection with a Change in Control,
including, without limitation, as a result of retirement or disability that does
not meet the requirements set forth in the definitions of such terms in the
Plan, voluntary resignation or termination for Cause, any unvested portion of
this Award shall expire and be forfeited to the Company.
(g)
Clawback as a result of misconduct

Unless otherwise determined by the Committee, if the Company is required to
prepare a material restatement of its financial statements as a result of
misconduct, and the Committee determines that the Participant knowingly engaged
in the misconduct, was grossly negligent with respect to such misconduct, or
acted knowingly or with gross negligence in failing to prevent the misconduct,
or the Committee concludes that the Participant engaged in willful fraud,
embezzlement or other similar activity (including acts of omission) materially
detrimental to the Company, the Company may require the Participant (or the
Participant’s beneficiary) to reimburse the Company for all or any portion of
this Award, and/or to forfeit the proceeds of any sale (including any sales to
the Company) of any Company securities acquired by or on behalf of the
Participant (or the Participant’s beneficiary) pursuant to the Award granted
under this Agreement during the 12-month period following the first public
filing of the financial document requiring restatement or during the 12-month
period following the date of the Participant’s misconduct.
9.
Committee Authority

Any question concerning the interpretation of this Agreement, any adjustments
required to be made under the Plan, and any controversy that may arise under the
Plan or this Agreement shall be determined by the Committee in its sole
discretion. Any decisions by the Committee regarding the Plan or this Agreement
shall be final and binding.
10.
Plan Controls

The terms of this Agreement are governed by the terms of the Plan, as it exists
on the Date of Grant and as the Plan may be amended from time to time
thereafter. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control.
11.
Limitation on Rights; No Right to Future Grants

By entering into this Agreement and accepting this Award, the Participant
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Company at any time, as provided in the Plan; provided
that, except as provided in Section 18 of the Plan, no amendment to this
Agreement shall adversely affect in a material manner the Participant’s rights
under this Agreement without his or her written consent; (b) the grant of this
Award is a one-time benefit and does not create any contractual or other right
to receive future grants of awards or benefits in lieu of awards; (c) all
determinations with respect to any such future grants, including, but not
limited to, the times when awards will be granted, the number of shares subject
to each award, the award price, if any, and the time or times when each award
will be settled, will be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the value of this Award is an





--------------------------------------------------------------------------------




extraordinary item that is outside the scope of the Participant's employment
contract, if any, unless expressly provided for in any such employment contract;
(f) this Award is not part of normal or expected compensation for any purpose,
including, without limitation, for calculating any benefits, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and the
Participant will have no entitlement to compensation or damages as a consequence
of any forfeiture of any portion of this Award pursuant to Section 8; (g) the
future value of the Common Stock subject to this Award is unknown and cannot be
predicted with certainty, (h) neither the Plan, this Award nor the issuance of
the shares of Common Stock underlying this Award confers upon the Participant
any right to continue in the employ or service of (or any other relationship
with) the Company or any Subsidiary, nor do they limit in any respect the right
of the Company or any Subsidiary to terminate the Participant’s employment or
other relationship with the Company or any Subsidiary, as the case may be, at
any time with or without Cause, and (i) the grant of this Award will not be
interpreted to form an employment relationship with the Company or any
Subsidiary; and furthermore, the grant of this Award will not be interpreted to
form an employment contract with the Company or any Subsidiary.
12.
General Provisions

(a)
Notice

Whenever any notice is required or permitted hereunder, such notice must be in
writing and delivered in person or by mail (to the address set forth below if
notice is being delivered to the Company) or electronically. Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address set forth in this Agreement. Any notice delivered electronically shall
be deemed to be delivered when transmitted and receipt is confirmed. Notices
delivered to the Participant in person or by mail shall be addressed to the
address for the Participant in the records of the Company. Notices delivered to
the Company in person or by mail shall be addressed as follows:
Company:    NRG Energy, Inc.
Attn: Human Resources
804 Carnegie Center
Princeton, NJ 08450
The Company or the Participant may change, by written notice to the other, the
address previously specified for receiving notices.
(b)
No Waiver

No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right under this Agreement constitute a continuing waiver
of the same or a waiver of any other right hereunder.
(c)
Undertaking

The Participant hereby agrees to take whatever additional action, and execute
whatever additional documents, the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the Award pursuant to the express
provisions of this Agreement.
(d)
Entire Contract

This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. This Agreement is made pursuant
to the provisions of the Plan and will, in all respects, be construed in
conformity with the express terms and provisions of the Plan.
(e)
Successors and Assigns

The provisions of this Agreement shall inure to the benefit of, and be binding
on, the Company and its successors and assigns and Participant and Participant's
legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law.





--------------------------------------------------------------------------------




(f)
Securities Law Compliance

The Company currently has an effective registration statement on file with the
Securities and Exchange Commission with respect to the shares of Common Stock
underlying this Award. The Company intends to maintain this registration
statement but has no obligation to the Participant to do so. If the registration
statement ceases to be effective, the Participant will not be able to transfer
or sell shares of Common Stock issued pursuant to this Award, unless exemptions
from registration under applicable securities laws are available. Such
exemptions from registration are very limited and might be unavailable.
Participant agrees that any resale of the shares of Common Stock issued pursuant
to this Award shall comply in all respects with the requirements of all
applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules, and regulations may be amended from time to time. The Company shall
not be obligated to either issue shares of Common Stock or permit the resale of
any such shares if such issuance or resale would violate any such requirements.
(g)
Taxes

The Participant acknowledges that the removal of restrictions with respect to
RSUs will give rise to a withholding tax liability and that no shares of Common
Stock are issuable hereunder until such withholding obligation is satisfied in
full. The Participant agrees to remit to the Company the amount of any taxes
required to be withheld. The Committee, in its sole discretion, may permit the
Participant to satisfy all or part of such tax obligation by (i) withholding the
number of shares of Common Stock otherwise issuable to the Participant hereunder
and/or (ii) the Participant transferring to the Company unrestricted shares of
Common Stock previously owned by the Participant for at least six (6) months
prior to the vesting of the Award hereunder, that have a Fair Market Value equal
to the amount of the withholding to be credited. Such value shall be based on
the Fair Market Value of the Common Stock as of the date the amount of tax to be
withheld is determined.
(h)
Confidentiality

As partial consideration for the granting of this Award, the Participant agrees
that he or she will keep confidential all information and knowledge that the
Participant has relating to the manner and amount of his or her participation in
the Plan; provided, however, that such information may be disclosed as required
by law and may be given in confidence to the Participant's spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.
(i)
Governing Law

Except as may otherwise be provided in the Plan, the provisions of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to principles of conflicts of law.
(j)
Code Section 409A Compliance

To the extent that the Committee determines that the Award granted under this
Agreement is subject to Section 409A of the Code and fails to comply with the
requirements of such Section, notwithstanding anything to the contrary contained
in the Plan or in this Agreement, the Committee reserves the right to amend,
restructure, terminate or replace this Award in order to cause the Award to
either not be subject to Section 409A of the Code or comply with the applicable
provisions of such Section.




[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed as of the Date of Grant.
 




NRG ENERGY, INC.




Name:
Mauricio Gutierrez
Title:
President & CEO






